The claimant in this case while an employee of the Game and Fish Commission of the State of Illinois, was directed by one of the officers of the commission, to use his launch in connection with the work in which he was engaged in and around Havana, Illinois. Claimant’s launch was used in this line of work for some time and when not in use was placed in a boathouse near Havana, together with several other launches belonging to the State. On the night of August 27, 1913, the boat house was destroyed by fire and the claimant’s launch, together with several other launches belonging to the State, was destroyed. The State filed a general demurrer to claimant’s declaration wherein claimant seeks to recover two hundred fifty ($250.00) dollars. We do not believe the State was bound to exercise any greater care of claimant’s property than was exercised in this case, and the State can not be held liable for the loss of claimant’s property, as the record discloses, that the same was destroyed by the act of third parties, who were not in any manner under the control of the State. We are of the opinion that the demurrer should be sustained.